Case: 18-11655   Date Filed: 08/05/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11655
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:17-cr-20884-DMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

STEPHEN ESPALIN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 5, 2019)

Before TJOFLAT, MARTIN, and HULL, Circuit Judges.

PER CURIAM:
               Case: 18-11655      Date Filed: 08/05/2019     Page: 2 of 2


       Stephen Espalin appeals his conviction for failure to register and update his

registration as a sex offender as required by the Sex Offender Registration and

Notification Act (“SORNA”), in violation of 18 U.S.C. § 2250(a). He moved to

dismiss the indictment, arguing that Congress’s grant of authority to the Attorney

General under SORNA violated the nondelegation doctrine. The District Court

denied the motion, and Espalin appealed.

       We granted Espalin’s motion to hold his appeal in abeyance pending the

outcome in Gundy v. United States, 583 U.S. __, __, 138 S. Ct. 1260, 1261 (2018)

(mem.) (granting writ of certiorari). In Gundy, the Supreme Court held that

Congress’s delegation under 34 U.S.C. § 20913(d) does not violate the

nondelegation doctrine. Gundy v. United States, 588 U.S. __, __, 2019 WL

2527473, at *9 (U.S. June 20, 2019). Thus, Espalin’s argument fails, and we

affirm the judgment of the District Court.1

       AFFIRMED.




       1
       Because Gundy squarely forecloses Espalin’s argument, we deny his request to submit
supplemental briefing on the Gundy opinion.
                                             2